Citation Nr: 1213898	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-33 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which reopened the Veteran's claims for service connection for low back and right knee disorders.  Despite the determination reached by the RO, the Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen these claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  

It is worth emphasizing that prior to the July 2007 rating decision, the last decision to deny the Veteran's low back claim was the RO's August 2000 rating decision, which found no new and material evidence to reopen the back claim.  In August 2000, the RO notified the Veteran of that decision and apprised him of his procedural and appellate rights.  Subsequent to the August 2000 denial, the Veteran failed to submit any statements tantamount to a timely notice of disagreement (NOD).  Within the one-year appeal period (in August 2001), the Veteran submitted a VA Form 9 concerning the back condition, but it was not construed as an NOD by the RO.  Presently, the Board does not construe the August 2001 VA Form 9 as an NOD because it does not express any particular or general disagreement with the August 2000 decision, or even identify the August 2000 decision as being placed in contention.  See 38 C.F.R. §§ 20.201, 20.302 (2011).  See also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  Consequently, the August 2000 rating decision became the last denial of the low back claim that is final and binding on the Veteran based on the evidence of the record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

The Veteran testified at a formal Decision Review Officer hearing at the RO in January 2009.  Then, in March 2010, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge.  Transcripts of the proceedings are of record.

In May 2011 the Board remanded the claim for additional development to include obtaining outstanding VA outpatient treatment records.  This development was accomplished.  In August 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.  

FINDINGS OF FACT

1.  An unappealed August 2000 rating decision denied service connection for a low back disorder, due to a lack of evidence of a chronic back disability in service.

2.  None of the new evidence associated with the claims file since the August 2000 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder, or raises a reasonable possibility of substantiating the claim of service connection for a low back disorder. 

3.  An unappealed September 2001 rating decision denied service connection for a right knee disorder, due to a lack of evidence of a chronic right knee disability in service.

4.  None of the new evidence associated with the claims file since the September 2001 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disorder, or raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder. 

CONCLUSIONS OF LAW

1.  The August 2000 rating decision denying service connection for a low back disorder is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence has not been received since that August 2000 denial to reopen a claim of entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

3.  The September 2001 rating decision denying service connection for a right knee disorder is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

4.  New and material evidence has not been received since that September 2001 denial to reopen a claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 
38 C.F.R. § 3.156(a) (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

A letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2007, prior to the initial decision on the claims in July 2007, so in the preferred sequence.  This letter informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  Moreover, the May 2007 letter included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess/Hartman, supra.  

The Board also notes that, during the pendency of this appeal, the Court issued a decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006), which established significant new requirements with respect to the content of the notice necessary for those cases involving the reopening of previously denied claims.  Specifically, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought by the claimant.

In this case, the Board has determined that the Veteran received adequate notification regarding the requirements of a service connection claim, which is the underlying benefit sought on appeal.  The May 2007 letter refers to the bases for prior denials of the low back and right knee service-connection claims, and details the requirement of new and material evidence to reopen these previously denied claims.  It is important to note that the May 2007 letter misidentified the Veteran's prior final rating decisions as April 1990 and July 1990.  The May 2007 letter should have indicated prior final rating decision dates of August 2000 and September 2001.  Nevertheless, the May 2007 correspondence correctly identified the type of evidence the Veteran needed to reopen his previously denied claims for service connection.  Hence, the Board finds that Kent notice has been satisfied in full. 

Moreover, the Veteran has actively participated in the processing of his claims, and the statements and hearing testimony submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  

He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, there is no further duty to notify.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claims during the course of this appeal.  The RO has obtained service treatment records (STRs) and VA treatment records.  The Veteran also submitted additional records and written statements in support of his claims.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the January 2009 DRO hearing and the March 2010 Board hearing.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Veteran was not provided with a VA compensation and pension (C&P) medical nexus opinion for the low back and right knee disorders.  The duty to provide a VA examination for a medical nexus opinion only arises once there is new and material evidence to reopen a previous and finally decided claim.  38 C.F.R. § 3.159(c)(4)(iii).  Because the Board finds no new and material evidence to reopen his claims for low back and right knee disorders, there is then no requirement to have him examined for a medical nexus opinion concerning these claims.

The Board recognizes that the RO obtained a February 1990 VA examination that diagnosed recurrent low back pain.  Although the examiner recorded his reported history of an in-service back injury, there was no medical opinion offered on etiology of the back disability.  However, VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)  
Thus, the question of the adequacy of the examination is not before the Board.

In accordance with the Board's May 2011 remand directive, the AMC obtained the Veteran's VA outpatient treatment records in the file from the Jackson, Mississippi VA Medical Center (VAMC), dated through June 2011.  So there was compliance with this remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II.  Analysis-New and Material Evidence

The RO's April and June 1990 rating decisions initially considered and denied the Veteran's claims for service connection for a back and right knee disability, respectively.  These decisions considered a February 1990 VA examination report, at which the Veteran complained of a back injury from service when a hatch hit him in the back, with a reported history of low back pain since then.  The examiner diagnosed recurrent low back pain, with normal neurological and motor examinations.  The examiner provided no medical nexus opinion, but did state that he has a neurologically entirely negative history.  

At an October 1990 RO hearing, the Veteran contended that he injured his right knee during physical training in service in 1981, when he slipped on a rock and fell directly onto his knee.  He further testified that he had residuals of a back injury, from being struck in the back by a loose cargo hatch while riding on an armed personnel carrier in 1983.  An October 1990 RO hearing officer's decision found there was no objective evidence to show that the Veteran acquired a chronic back or right knee disability during service.  A January 1991 rating decision confirmed the back and right knee denials.  The Veteran proceeded to appeal the back and right knee claims to the Board.  

In a March 1992 decision, the Board considered both the Veteran's lay statements and hearing testimony, the February 1990 VA examination report, and specifically reviewed his service treatment records in detail.  In this regard, the Veteran's service treatment records confirmed a complaint of right knee pain in December 1981.  There were no further complaints or treatment for right knee problems during service.  It was also documented he complained of an abdominal injury from a cargo hatch accident in May 1983, but more importantly, there was no documented complaint or treatment for any back injury from that accident.  Indeed, there was no indication of any complaint, treatment or diagnosis of any chronic back disability during service.  At his in-service July 1983 ETS (expiration of term of service) examination, he reported he was in "good health" and specifically denied recurrent back pain, joint pain and swelling, and trick knee.  The July 1983 examination report showed no abnormalities.  Also, the Veteran signed a statement refusing to undergo a service separation examination.  The Board found the evidence of record does not establish the existence of chronic back or right knee disabilities during service.  

The Board also found no evidence to corroborate the Veteran's personal statements and personal hearing testimony of a continuity of low back pain and right knee pain and swelling since service, under 38 C.F.R. § 3.303(b).  Post-service, a September 1985 treatment report from a private physician, Dr. E.N., noted that the Veteran's knees "screeched."  The Board found the Veteran's first documented complaints of low back pain occurred several years after discharge, from an intercurrent low back injury in a 1987 motor vehicle accident.  See treatment records by Dr. E.N., dated in April 1987.  As mentioned, his service treatment records reveal no indication of complaints, treatment or diagnoses of any chronic low back disability.  The Board noted there was no evidence to relate the findings by Dr. E.N. to his service.

Although the Veteran was notified of his appellate rights, there is no indication the Veteran perfected a timely appeal to the CAVC of that March 1992 Board decision.  The Board's decision subsumed the prior RO decisions denying the service connection claims for back and right knee disabilities and became a final and binding denial of these claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2011).  

The RO subsequently, in an August 2000 decision, found no new and material evidence to reopen the Veteran's claim for a back disability.  The additional evidence considered consisted of VA outpatient treatment records, which showed treatment for chronic, intermittent low back pain.  At a February 2000 session, he complained the pain dated back 12 years, so to 1988, several years after service.  Also that month, MRI testing showed degenerative joint disease of the lumbar spine.  The RO notified him of the August 2000 decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal, as previously discussed.  Therefore, the RO's August 2000 denial of the low back claim is final and binding on him based on the evidence of the record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  
Similarly, the RO's September 2001 rating decision found no new and material evidence to reopen the Veteran's claim for a right knee disability.  The additional evidence considered consisted of VA outpatient treatment records.  A May 2001 VA treatment session recorded his complaints of a history of right knee pain, which X-ray testing showed as a loose body in the joint space and osteochondritis dissecans.  The RO notified him of the September 2001 decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, the RO's September 2001 denial of the right knee claim is final and binding on him based on the evidence of the record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

Because these claims for a back and right knee disability have been previously considered and denied, and those prior decisions were not timely appealed, the Board has the jurisdictional responsibility to determine whether there is new and material evidence to reopen these claims since the last final and binding decision, irrespective of what the RO may have determined concerning this, because this threshold preliminary determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The evidence of record at the time of the respective, final and binding August 2000 (low back disability) and September 2001 (right knee disability) rating decisions consisted of service treatment records (STRs), VA outpatient treatment records, a February 1990 VA compensation examination report, personal statements and October 1990 Decision Review Officer hearing transcript.

Therefore, the Board must consider the evidence added to the record since these final and binding decisions for the low back and right knee disorders, which includes recent VA outpatient treatment records, the Veteran's personal statements, January 2009 DRO hearing transcript, and his March 2010 Board hearing testimony transcript.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

VA outpatient treatment records dated since the August 2000 denial of the low back disorder reflect repeated complaints of chronic, intermittent low back pain.  VA outpatient treatment records dated since the September 2001 denial of the right knee disorder reflect repeated complaints of right knee pain and swelling.  

This evidence is "new" in that it was not previously before agency decision makers at the time of the final August 2000 and September 2001 rating decisions.

However, none of this evidence is "material" for purposes of reopening the claim of entitlement to service connection for low back or right knee disorders.  Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the August 2000 and September 2001 rating decisions is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claims.  New evidence of record does not reflect any competent evidence of a causal relationship between his currently diagnosed low back and right knee disorders and reported injuries during his active service.

In addition, his personal statements regarding in-service injuries of the low back and right knee are essentially repetitive, merely reiterating arguments he made to the Board and RO when earlier denying these claims.  Then, just as now, he is attributing his low back disorder and history of recurrent low back pain to his oft-alleged low back injury in 1983 from a loose cargo hatch.  Similarly, then, just as now, he is also attributing his right knee disorder and history of recurrent right knee pain and swelling to his alleged right knee injury in 1981.  

The additional statements to VA treating providers and hearing testimony from the Veteran and his representative repeatedly assert he suffers from current low back and right knee disorders related to injuries during his active service; and that he also has had a continuity of symptomatology of low back pain, and right knee pain and swelling, since those in-service injuries.  Aside from the fact that these assertions are essentially cumulative of previously considered contentions, the Board emphasizes that testimony simply reemphasizing the position previously considered in the prior final rating decision is not new or sufficient to reopen the claim.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Indeed, arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).

The Board observes that the Veteran's additional medical records, statements and hearing testimony do not provide any relevant details regarding his claimed low back and right knee injuries, or post-service continuity of symptomatology, that were not known or advanced at the time of the prior denials.  

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current petitions to reopen his low back and right knee claims.  Here, the new evidence of record is not found to be material as it does not relate to an unestablished fact necessary to substantiate the claims, respectively.  Evidence previously of record failed to relate the Veteran's low back and right knee disorders to his active service.  The newly submitted evidence of record, while showing current treatment for his low back and right knee disorders, still fails to show that his current disorders are related to his active service.

Under these circumstances, the Board must initially conclude that new and material evidence to reopen the claim of entitlement to service connection for a low back disorder has not been received.  As such, the requirements for reopening the claim are not met, and the August 2000 denial of the low back claim remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

The Board must also conclude that new and material evidence to reopen the claim of entitlement to service connection for a right knee disorder has not been received.  As such, the requirements for reopening the claim are not met, and the September 2001 denial of the right knee claim remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

ORDER

New and material evidence not having been received, the Veteran's application to reopen a claim of entitlement to service connection for a low back disorder is denied.

New and material evidence not having been received, the Veteran's application to reopen a claim of entitlement to service connection for a right knee disorder is denied.




____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


